MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                Dec 30 2019, 10:26 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anna Onaitis Holden                                     Curtis T. Hill, Jr.
Zionsville, Indiana                                     Attorney General of Indiana
                                                        Sierra A. Murray
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Victor Morales,                                         December 30, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1078
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Barbara L.
Appellee-Plaintiff.                                     Crawford, Judge
                                                        Trial Court Cause No.
                                                        49G01-1410-FA-47700



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1078 | December 30, 2019                  Page 1 of 5
                                       Statement of the Case

[1]   Victor Morales (“Morales”), appeals, following a jury trial, the thirty (30) year

      advisory sentence imposed by the trial court. Specifically, Morales argues that

      the trial court abused its discretion when it sentenced him on his Class A felony

      conviction because it did not enter a sentencing statement. Concluding that the

      trial court did not abuse its discretion, we affirm the sentence imposed by the

      trial court.


[2]   We affirm.


                                                     Issue

              Whether the trial court abused its discretion in sentencing Morales.


                                                     Facts

[3]   In 2006, Morales married Yadira Rodriguez-Martinez (“Rodriguez-Martinez”).

      At the time of their marriage, Rodriguez-Martinez had two children, including

      J.B. (“J.B.”), the victim. Morales and Rodriguez-Martinez were married from

      2006 to 2009. Sometime between 2007 and 2008, when J.B. was five-years-old,

      she was home alone with Morales while her mother was at work. Morales

      called J.B. into the living room while he was watching television. Morales then

      removed his pants and instructed J.B. to place her mouth on his penis. J.B.

      complied and afterwards Morales warned J.B to “not tell [her] mom.” (Tr. Vol.

      2 at 69).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1078 | December 30, 2019   Page 2 of 5
[4]   Thereafter, in March 2014, Indianapolis Metropolitan Police Department

      Sergeant Gregory Norris (“Sergeant Norris”), received a report that alleged that

      Morales had molested J.B. sometime between 2007 and 2008, and he

      conducted an investigation.


[5]   In October 2014, the State charged Morales with Class A felony child

      molesting. After several continuances and cancelled hearings, Morales was

      tried by a jury in March 2019. Rodriguez-Martinez, J.B., Sergeant Norris, and

      one of J.B.’s former teachers testified to the facts above. The jury found

      Morales guilty as charged. The trial court sentenced Morales to an advisory

      sentence of thirty (30) years executed in the Department of Correction.

      Morales now appeals.


                                                  Decision

[6]   Morales contends that the trial court abused its discretion when it sentenced

      him on his Class A felony conviction. Sentencing decisions rest within the

      sound discretion of the trial court. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind.

      2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). So long as the sentence is

      within the statutory range, it is subject to review only for an abuse of discretion.

      Id. An abuse of discretion will be found where the decision is clearly against

      the logic and effect of the facts and circumstances before the court or the

      reasonable, probable, and actual deductions to be drawn therefrom. Id. A trial

      court may abuse its discretion in a number of ways, including: (1) failing to

      enter a sentencing statement at all; (2) entering a sentencing statement that

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1078 | December 30, 2019   Page 3 of 5
      includes aggravating and mitigating factors that are unsupported by the record;

      (3) entering a sentencing statement that omits reasons that are clearly supported

      by the record; or (4) entering a sentencing statement that includes reasons that

      are improper as a matter of law. Id. at 490–91.


[7]   Morales argues that the trial court abused its discretion because it did not enter

      a sentencing statement. However, INDIANA CODE § 35-38-1-1.3 provides that

      “[a]fter a court has pronounced a sentence for a felony conviction, the court

      shall issue a statement of the court’s reasons for selecting the sentence that it

      imposes unless the court imposes the advisory sentence for the felony.” (emphasis

      added). Here, Morales was convicted of Class A felony child molesting. The

      sentencing range for a Class A felony is for a fixed term “between twenty (20)

      and fifty (50) years, with the advisory sentencing being thirty (30) years.” I.C. §

      35-50-2-4(a). The trial court sentenced Morales to the advisory sentence of

      thirty (30) years. Accordingly, because the trial court sentenced Morales to the

      advisory sentence for his felony conviction, the court was not required to issue a

      sentencing statement. See I.C. § 35-38-1-1.3. Therefore, the trial court did not

      abuse its discretion when it sentenced Morales, and we affirm the sentence

      imposed.1




      1
        To the extent that Morales argues that Anglemyer controls the issue here, we disagree. See Ward v. State, 113
      N.E.3d 1242, 1243 (Ind. Ct. App. 2018) (explaining that in 2014, seven years after Anglemyer, the General
      Assembly amended INDIANA CODE § 35-38-1-1.3, the statute that requires a trial court to enter a sentencing
      statement, and held that “insofar as sentencing statements for felony advisory sentences are concerned, the
      statute enacted by our legislature has superseded Anglemyer’s sentencing regime[]”).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1078 | December 30, 2019                   Page 4 of 5
[8]   Affirmed.


      May, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1078 | December 30, 2019   Page 5 of 5